DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/04/2020 has been entered.  Claims 1-12, 14-19, 21, and 23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, 14-19, 21, and 23, the instant claim recites on the last line “a carboxylic acid type hydrocarbon-containing surfactant”.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b)(III)(E).  The dependent claims do not clarify the word “type”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, 14-19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hintzer (US 2007/0149695 A1).
Regarding claim 1, Hintzer discloses a method for polymerizing, in an aqueous medium, at least one fluorinated monomer in the presence of a non-copolymerizable, non-fluorinated surfactant [0004].  The non-copolymerizable, non-fluorinated surfactant includes a primary anionic surfactant typically defined by the following formulas:

    PNG
    media_image1.png
    51
    389
    media_image1.png
    Greyscale

wherein R1 to R5 can be aromatic, alkyl, or alkenyl, L is COO- from a short list, M+ is a monovalent cation (carboxylic acid hydrocarbon-containing surfactant) [0013-0014].
Regarding claim 3, a nonionic surfactant is not required (Abstract, 0004).
Regarding claim 4,  Hintzer discloses the polymerization of monomers is started in the presence of the surfactant [0016]. Hintzer discloses 30 L demineralized water, 15 g NaOH in 1985 g water, and 2 g lauric acid dispersing agent as shown in Example 1.  Based on calculations, the amount of the lauric acid (carboxylic acid hydrocarbon-containing surfactant) is about 62 ppm.
Regarding claim 5, Hintzer discloses the aqueous emulsion polymerization is typically initiated by an initiator [0020].
Regarding claim 6, Hintzer discloses redox based initiators [0020].
Regarding claim 7, Hintzer discloses peroxides or azo compounds which are radical polymerization initiators [0020].
Regarding claim 8, the primary anionic surfactant is free from a carbonyl group which is not in a carboxyl group.
Regarding claims 9-10, Hintzer discloses the polymerization is initiated in the presence of the surfactant [0016].  As shown in Example 1, the ammonium persulfate, the initiator is added after the surfactant, lauric acid is added.
Regarding claim 11, Hintzer discloses the aqueous emulsion polymerization may be carried out preferably from 30 to 80°C, and the pressure, in particular is from 5 to 20 bar (0.5 to 2 MPa) [0019].
Regarding claim 12, Hintzer discloses the aqueous emulsion polymerization may be carried out preferably from 30 to 80°C, and the pressure, in particular is from 5 to 20 bar (0.5 to 2 MPa) [0019].  Hintzer discloses redox based initiators [0020].
Regarding claims 14 and 18-19, Hintzer discloses the aqueous emulsion polymerization may be carried out preferably from 30 to 80°C, and the pressure, in particular is from 5 to 20 bar (0.5 to 2 MPa) [0019].  Hintzer discloses the polymerization is initiated in the presence of the surfactant [0016].  The primary anionic surfactant is free from a carbonyl group which is not in a carboxyl group.
Regarding claim 15, Hintzer discloses the aqueous emulsion polymerization may be carried out preferably from 30 to 80°C, and the pressure, in particular is from 5 to 20 bar (0.5 to 2 MPa) [0019].  Hintzer discloses the polymerization is initiated in the presence of the surfactant [0016].
Regarding claims 16-17, Hintzer discloses the aqueous emulsion polymerization is typically initiated by an initiator [0020]. Hintzer discloses redox based initiators [0020].  Hintzer discloses the aqueous emulsion polymerization may be carried out preferably from 30 to 80°C, and the pressure, in particular is from 5 to 20 bar (0.5 to 2 MPa) [0019].  Hintzer discloses the polymerization is initiated in the presence of the surfactant [0016].
Regarding claim 21, Hintzer discloses preferred primary anionic surfactants are those corresponding to salts of lauric acid [0013-0014].
Regarding claim 23, Hintzer discloses fluorinated surfactants are not utilized (Abstract, [0004]).

Claims 1-3, 5, 7-11, 15-16, 18-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brothers (US 2013/0303716 A1).
Regarding claims 1, 8, and 2, Brothers discloses a fluoropolymer is produced by polymerizing a fluoromonomer in a pressurized polymerization reaction which produces aqueous fluoropolymer dispersion [0037].  The aqueous fluoropolymer dispersion is formed by polymerizing in the presence of hydrocarbon surfactant [0040].  One example of anionic hydrocarbon surfactant is highly branched C10 tertiary carboxylic acid [0023].
Regarding claim 2, Brothers discloses the polytetrafluoroethylene (PTFE) is dried using drying gas at a temperature of about 100°C to about 200°C [0054].  In Example 1a, the PTFE is dried at 170°C.  FEP is dried at 180°C as shown in Example 7.  
Regarding claim 3, Brothers discloses the anionic surfactant adds to the stabilization because it is charged and provides repulsion of the electrical charges between polymer particles [0022].  Therefore, the nonionic surfactant is not required.
Regarding claims 5 and 7, Brothers discloses an aqueous solution of free-radical polymerization initiator [0038].
Regarding claims 9-10, Brothers discloses the surfactant is added before the initiation [0124].
Regarding claim 11, Brothers discloses the temperature of the reactor and thus of the aqueous medium will preferably be from about 25 to about 120°C [0037].  The reactor is typically pressured up with fluoromonomer to increase the reactor internal pressure to operating pressure which is generally in the range of 0.3 to 7.0 MPa [0038].  The temperature to prepare PTFE is 90°C and the pressure is 2.86 MPa [0124].
Regarding claim 15, Brothers discloses the temperature of the reactor and thus of the aqueous medium will preferably be from about 25 to about 120°C [0037].  The reactor is typically pressured up with fluoromonomer to increase the reactor internal pressure to operating pressure which is generally in the range of 0.3 to 7.0 MPa [0038].  The temperature to prepare PTFE is 90°C and the pressure is 2.86 MPa [0124].  Brothers discloses the surfactant is added before the initiation [0124].
Regarding claim 16, Brothers discloses an aqueous solution of free-radical polymerization initiator [0038]. Brothers discloses the temperature of the reactor and thus of the aqueous medium will preferably be from about 25 to about 120°C [0037].  The reactor is typically pressured up with fluoromonomer to increase the reactor internal pressure to operating pressure which is generally in the range of 0.3 to 7.0 MPa [0038].  The temperature to prepare PTFE is 90°C and the pressure is 2.86 MPa [0124].  Brothers discloses the surfactant is added before the initiation [0124].
Regarding claim 18, Brothers discloses the temperature of the reactor and thus of the aqueous medium will preferably be from about 25 to about 120°C [0037].  The reactor is typically pressured up with fluoromonomer to increase the reactor internal pressure to operating pressure which is generally in the range of 0.3 to 7.0 MPa [0038].  The temperature to prepare PTFE is 90°C and the pressure is 2.86 MPa [0124].  The carboxylic acid hydrocarbon-containing surfactant is free from a carbonyl group which is not in a carboxyl group.
Regarding claim 19, Brothers discloses the temperature of the reactor and thus of the aqueous medium will preferably be from about 25 to about 120°C [0037].  The reactor is typically pressured up with fluoromonomer to increase the reactor internal pressure to operating pressure which is generally in the range of 0.3 to 7.0 MPa [0038].  The temperature to prepare PTFE is 90°C and the pressure is 2.86 MPa [0124]. Brothers discloses the surfactant is added before the initiation [0124]. The carboxylic acid hydrocarbon-containing surfactant is free from a carbonyl group which is not in a carboxyl group.
Regarding claim 23, Brothers discloses the fluoropolymer dispersion is preferably free of halogen-containing surfactant such as fluorosurfactant [0040].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8, 21, and 23 are directed to an invention not patentably distinct from claims 1, 8-11, and 13 of commonly assigned Application No. 16/499047. 
Claims 1, 3, 5, 8, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, and 13 of copending Application No. 16/499047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method for producing a fluoropolymer comprising a fluoromonomer in an aqueous medium in the presence of surfactant (b) which includes a hydrocarbon surfactant with a carboxylic group.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, and 23 are directed to an invention not patentably distinct from claim 11 of commonly assigned Application No. 17/280554. 
Claims 1, 3-5, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/280554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recites a method for producing polytetrafluoroethylene wherein the hydrocarbon surfactant is a carboxylic acid hydrocarbon surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, 8, 10-11, 14-15, 18-19, 21, and 23 are directed to an invention not patentably distinct from claims 1, 3-10, and 12-14 of commonly assigned Application No. 17/280940. 
Claims 1, 3-5, 8, 10-11, 14-15, 18-19, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, and 12-14 of copending Application No. 17/280940 in view of Hintzer (US 2007/0149695 A1).
Regarding claims 1, 3-5, 8, 10-11, 14-15, 18-19, 21, and 23, the copending claims recite a method for producing polytetrafluoroethylene with a hydrocarbon anionic surfactant.
However, the copending claims do not recite the surfactant is a carboxylic acid hydrocarbon-containing surfactant.  Hintzer teaches the non-copolymerizable, non-fluorinated surfactant includes a primary anionic surfactant typically defined by the following formulas:

    PNG
    media_image1.png
    51
    389
    media_image1.png
    Greyscale

wherein R1 to R5 can be aromatic, alkyl, or alkenyl, L is COO- from a short list, M+ is a monovalent cation (carboxylic acid hydrocarbon-containing surfactant) [0013-0014].  Hintzer discloses the aqueous emulsion polymerization may be carried out preferably from 30 to 80°C, and the pressure, in particular is from 5 to 20 bar (0.5 to 2 MPa) [0019].  US ‘940 and Hintzer are analogous art concerned with the same field of endeavor, namely polymerization of fluorinated monomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydrocarbon anionic surfactant of the copending claims with the primary anionic surfactant per the teachings of Hintzer, and the motivation to do so would have been as Hintzer suggests the surfactants enable the polymerization of monomers with desired molecular weights but without the potentially undesirable environmental impact [0005].  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5, and 23 are directed to an invention not patentably distinct from claim 8 of commonly assigned Application No. 17/424715. 
Claims 1, 3, 5, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/424715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recites a method for producing polytetrafluoroethylene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 23 are directed to an invention not patentably distinct from claims 1-3, 6-13, and 21-29 of commonly assigned Application No. 17/628807.
Claims 1, 3, 5-6, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-13, and 21-29 of copending Application No. 17/628807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method for producing a fluoropolymer comprising a hydrocarbon surfactant which is a carboxylic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berry (US 2,559,752) teaches aqueous colloidal dispersions of polymers.
Brothers (US 2008/0114121 A1) teaches a process for polymerizing at least one fluorinated monomer using a polymerization agent comprising fluoropolyether acid or salt and hydrocarbon surfactant.
Brothers (EP 2084195 B1) teaches an aqueous polymerization agent comprising fluoropolyether acid or salt and hydrocarbon surfactant.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767